 

ERKE Oe

UNITED STATES PALER AND ffRADBYLARK OFFICE

BEFORE THE DIRECTOR OF THE
UNITED STATES PATSIUSAND, pepe OFFICE

DISTRICT OF MA
In the Matter of: )
)
Marc J. Randazza, ) Proceeding No, D2019-25
)
Respondent )
)

 

FINAL ORDER PURSUANT TO 37 C.F.R. § 11.24

Pursuant to 37 C.F.R. § 11.24(b), Mare J. Randazza (“Respondent”) is hereby suspended
from the practice of trademark and other non-patent law before the United States Patent and
Trademark Office (“USPTO” or “Office”) for one year, stayed for eighteen months subject to
conditions, for violation of 37 C.F.R. § 11.804(h).

Background

By Order dated October 10, 2018, the Supreme Court of the State of Nevada in its order
in In the Matter of Discipline of Marc J. Randazza, Esq., Bar No. 12265, Case No. 76453,
suspended Respondent for one year, stayed for cighteen months subject to conditions, from the
practice of law in that jurisdiction.

On June 11, 2019, a “Notice and Order Pursuant to 37 C.F.R. § 11.24” (“Notice and
Order’), was sent by certified mail (receipt no. 70172620000001 058230) notifying Respondent
that the Director of the Office of Enrollment and Discipline (“OED Director”) had filed a
“Complaint for Reciprocal Discipline Pursuant to 37 C.F.R. § 11.24” (“Complaint”) requesting
that the Director of the USPTO impose reciprocal discipline upon Respondent identical to the
discipline imposed by the Supreme Court of the State of Nevada on October 10, 2018 in Jn the
Matter of Discipline of Marc J. Randazza, Esq., Bar No. 12265, Case No. 76453. The Notice
and Order was delivered to Respondent on June 14, 2019.

The Notice and Order provided Respondent an opportunity to file, within forty (40) days,
 

a response opposing the imposition of reciprocal discipline identical to that imposed by the State

of Nevada, based on one or more of the reasons provided in 37 C.F.R. § 11.24(d)(1).

Respondent filed a timely letter dated July 15, 2019 responding to the Notice and Order.
Analysis

In his response, Respondent indicates that he is “amenable to the imposition of discipline
identical to that imposed by the Supreme Court of the State of Nevada in Jn the Matter of
Discipline of Marc J. Randazza, Esq., Bar No. 12265, Case No. 76453.” (Ex. 1). He further
states that he “[does] not believe there is any genuine issue of material fact that the imposition of
identical discipline would be unwarranted.” Id.

Given that Respondent believes that it is appropriate for the USPTO to impose reciprocal
discipline on the same terms and conditions as those set forth in the October 10, 2018 Order of
the Supreme Court of the State of Nevada in Jn the Matter of Discipline of Marc J. Randazza,
Esq., Bar No. 12265, Case No. 76453, it is hereby determined that there is no genuine issue of
material fact under 37 C.F.R. § 11.24(d), and that it is the appropriate discipline to suspend
Respondent from the practice of trademark and other non-patent law before the USPTO for one
year, stayed for eighteen months, subject to Respondent’s successful compliance with conditions
during the eighteen-month stay, as set by the Supreme Court of the State of Nevada.

ACCORDINGLY, it is hereby ORDERED that: |

1. Respondent be, and hereby is, suspended from the practice of trademark and other
non-patent law before the USPTO for one year, stayed for eighteen months, subject to
Respondent’s successful compliance with conditions during the eighteen-month stay, as set by
the Supreme Court of the State of Nevada, effective the date of this Final Order;

2, The OED Director publish a notice in the Official Gazette that is materially

consistent with the following:
 

Notice of Stayed Suspension

This notice concerns Marc J. Randazza of Las Vegas, Nevada, who is authorized
to practice before the Office in trademark and non-patent matters. In a reciprocal
disciplinary proceeding, the Director of the United States Patent and Trademark
Office (“USPTO”) has ordered that Mr. Randazza be suspended from practice
before the USPTO in trademark and other non-patent matters for one year, stayed
for eighteen months subject to conditions, for violating 37 C.F.R. § 11.804(h),
predicated upon being suspended (stayed) from the practice of law by a duly
constituted authority of a State. Mr. Randazza is not authorized to practice before
the Office in patent matters.

Mr. Randazza was suspended for one year, stayed for eighteen months subject to
conditions set by the Supreme Court of the State of Nevada, for knowingly
violating duties owed to his client (conflict of interest) and the legal profession
(restrictions on the right to practice) arising out of a matter in which Mr.
Randazza loaned money to his client without informing the client in writing of the
desirability of obtaining independent counsel, and by negotiating with opposing
counsel to receive, as part of a settlement, a retainer for future legal services.

This action is taken pursuant to the provisions of 35 U.S.C. § 32 and

37 C.F.R. § 11.24. Disciplinary decisions are available for public review at the
Office of Enrollment and Discipline’s FOIA Reading Room, located at:

https://foiadocuments.uspto.gov/oed/;

and .

3. The OED Director give notice pursuant to 37 C.F.R. § 11.59 of the public
discipline and the reasons for the discipline to disciplinary enforcement agencies in the state(s)
where Respondent is admitted to practice, to courts where Respondent is known to be admitted,

and to the public.

 

23 Jay VA iQ
Date David Shewchuk Y

Deputy General Counsel for General Law
United States Patent and Trademark Office

on delegated authority by
Andrei Iancu
Under Secretary of Commerce for Intellectual Property and
Director of the United States Patent and Trademark Office

3
 

cc:
OED Director

Mr, Mare J. Randazza

Randazza Legal Group, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117

ee
